DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Pat. 10475718).
Regarding claim 16, Chen [Fig.3] discloses a structure comprising:
a device die [60];
an encapsulant [62] encapsulating the device die therein;
a plurality of dielectric layers [20,40,50] over the encapsulant and the device die;
a plurality of redistribution layers [20,50] over the device die, wherein each of the plurality of redistribution layers comprises a plurality of redistribution lines;
a first plurality of conductive features [Via] in a first layer in the plurality of redistribution layers [20], wherein first edges of the first plurality of conductive features have first tilt angles; and
a second plurality of conductive features [64] in a second layer in the plurality of redistribution layers [20], with the second layer being over the first layer, wherein second edges of the second plurality of conductive features have second tilt angles, and each of the second tilt angles are greater than all of the first tilt angles [Vias below features 64 comprise tilted sidewalls; and features 64 comprise vertical sidewalls, thus having tilt angle about 90 degrees, greater than the angle of the tilted sidewalls, less than 90 degrees, of the Vias].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pat. 10475718).
Regarding claim 1, Chen [Fig.3] discloses a structure comprising:
a device die [60];
a first plurality of conductive features [Vias under features 64 of RDL 20] over and electrically coupling to the device die, wherein the first plurality of conductive features have first sidewalls with first tilt angles smaller than about 85 degrees; and
a second plurality of conductive features [64] over and electrically coupling to the first plurality of conductive features, wherein the second plurality of conductive features have second sidewalls with second tilt angles greater than about 85 degrees [features 64 comprise vertical sidewalls, about 90 degrees], with all of the second tilt angles being greater than all of the first tilt angles.
Chen fails to explicitly disclose to explicitly disclose the tilted sidewalls having a tilt angle smaller than about 85 degrees.  However, it seems obvious that the tilt angle of the sidewalls of the Vias disclosed by Chen is close to about 85 degrees, and can be designed to be less than about 85 degrees.  It would have been obvious to include the claimed tilt angle, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2-3 and 9-10, Chen [Fig.3] discloses
wherein the second plurality of conductive features [64] have bottom surfaces in contact with top surfaces of the first plurality of conductive features [Vias];

wherein the device die [60] comprises electrical connectors [61], and wherein the first plurality of conductive features is vias [Vias] in contact [at least in contact electrically] with the electrical connectors;

wherein the first plurality of conductive features are metal lines [RDL 50], and the structure further comprises:
a plurality of vias, each over and contacting one of the first plurality of conductive features; and
a dielectric layer embedding the plurality of vias therein, wherein top surfaces of the plurality of vias are coplanar with a top surface of the dielectric layer [RDL 50];

wherein the first tilt angles are smaller than about 80 degrees, and the second tilt angles are greater than about 90 degrees [Appears obvious with design choice].

Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
a device die;
a plurality of redistribution layers over the device die, wherein each of the plurality of redistribution layers comprises a plurality of redistribution lines;
a first via layer comprising a first plurality of vias having first sidewalls with first tilt angles, wherein the first plurality of vias have first pitches, and the first plurality of vias are free from seed layers, wherein the first via layer is between two layers in the plurality of redistribution layers; and
a second via layer comprising a second plurality of vias having second sidewalls with second tilt angles greater than the first tile angles, wherein the second plurality of vias have second pitches greater than the first pitches, and each of the second plurality of vias comprises a seed layer and a metal layer over the seed layer, and wherein the second via layer is between additional two layers in the plurality of redistribution layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-8 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
comprising a plurality of layers of conductive features, with the first plurality of conductive features being in a first layer of the plurality of layers, and the second plurality of conductive features being in a second layer of the plurality of layers, and wherein all conductive features over the second layer have tilt angles greater than tilt angles of all conductive features including, and underlying, the first layer;

wherein entireties of the first plurality of conductive features [Vias] are formed of a homogeneous material, and 
each of the second plurality of conductive features comprises a titanium layer and a copper layer over the titanium layer;

wherein the second layer is immediately over and contacting the first layer, wherein all of the plurality of redistribution layers over the second layer have conductive features with sidewalls greater than all of the first tilt angles, and wherein all of the plurality of redistribution layers underlying the first layer have conductive features with sidewalls smaller than all of the second tilt angles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822